Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuation Sheet (PTO-303)				
Advisory Action
On cursory consideration, the request for reconsideration does not clearly appear to overcome the rejections.
Response to Arguments
Applicant’s arguments, filed 04/23/2021 with respect to claims 1-7, 10-18, 21 and 23-25 have been fully considered but they are not persuasive.
In response to Applicant's argument: 
“…
However, as illustrated in FIG. 11, switches 401-1 and 402-1 are controlled by signals (50 and 01, respectively, and, referring to FIG. 12 of Tate signals Փ0 and Փ1, are not activated at the same time. In contrast, in a first phase, signal (odd is activated along with only (50 associated with the odd switches 401-X (and the even switches 402-x are disconnected) and, in the second phase, signal Geven is activated along with the signal 01 associated with the even switches 402-X (and the odd switches 401-X are disconnected). As such, in no reasonable interpretation of Tate, does Tate teach that the first column line (LV1 or LV3) and the second column line (LV2 or LV4) are each connected to different ones of the first current circuit (332-1 or 332-3) and the second current circuit (332-2 or 332-4) during different ones of the first time period ((todd) and the second time period   at least because the alleged first column line (LV1 

    PNG
    media_image1.png
    950
    951
    media_image1.png
    Greyscale

The Examiner respectfully submits that as shown in FIG. 11 of Tate above, in the same phrase of Փ3, wherein it is closed, the first column line (LV1 or LV3) are electrically connected to the second current circuit (332-2 or 332-4) and the second column line (LV2 or LV4) are electrically connected to the first current circuit (332-1 or 332-3), and it happened in the real world wherein in some certain case which all the pixels of display are lighted up. 
For the above reasons, it is believed that the rejections should be sustained.

/TONY TRAN/Primary Examiner, Art Unit 2894